DETAILED ACTION
This Office Action is responsive to application number 16/716,036 TOILET ASSEMBLY, filed on 12/16/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 3, 4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groeniger (US 2,153,536).
Regarding claim 1 Groeniger shows a toilet assembly comprising: a toilet (Fig. 1) comprising a toilet body (at 10) having a bowl (10) at a front of the toilet (Fig. 1), with a rim surrounding the bowl (shown at 26), and a water inlet pipe (12,13,14) extending upward from a rear of the toilet (Fig. 1), behind the bowl (Fig. 1), wherein the water inlet pipe is configured to be connected to a water supply to supply water to the bowl (note, 
Regarding claim 2 Groeniger shows the toilet assembly of claim 1, wherein the toilet seat comprises a first side portion (Fig. 2 top side of seat) extending around a first side of the opening and a second side portion (bottom side shown at 22 and 23) extending around a second side of the opening opposite the first side, and wherein the resting portion comprises a first seat pad (26) on an underside of the toilet seat on the first side portion, and a second seat pad (26; note, page 2, lines 17-23) on the underside of the toilet seat on the second side portion, the first and second seat pads configured to rest on the rim of the toilet (Fig. 2).
Regarding claim 5 Groeniger shows the toilet assembly of claim 1, wherein the water inlet pipe extends through a top surface of the rear of the toilet, and wherein the coupling is positioned such that the hinge connection is positioned at a location spaced 
Regarding claim 7 Groeniger shows a toilet seat assembly comprising: a toilet seat (24) having an opening (shown at 22, 23) configured to be positioned above a bowl (10) of a toilet and comprising a first side portion (Fig. 2 top side of seat) extending around a first side of the opening and a second side portion (bottom side shown at 22 and 23) extending around a second side of the opening opposite the first side, and wherein the resting portion comprises a first seat pad (26) on an underside of the toilet seat on the first side portion, and a second seat pad (26; note, page 2, lines 17-23) on the underside of the toilet seat on the second side portion, the first and second seat pads configured to rest on the rim of the toilet (Fig. 2); and an attachment (28,128) connected to the water inlet pipe (12,13,14) and the toilet seat (24), the attachment comprising a coupling (40,129,129a) having a passage that receives the water inlet pipe therethrough, such that the coupling engages the water inlet pipe (Figs. 1-4), and a hinge connection (30-32) connected to the coupling, wherein the toilet seat is pivotably connected to the hinge connection of the attachment to pivotably mount the toilet seat on the toilet, such that the toilet seat is pivotable about the hinge connection between a raised position, where first and second seat pads of the toilet seat is raised above the rim of the toilet, and a lowered position, where the first and second seat pads of the toilet seat rests on the rim of the toilet (Figs. 1-2; page 2, lines 58-75 and page 3 lines 1-5). 
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al (US Pub. 2005/0172384) shows a toilet seat hinge with a water inlet pipe coupled to the hinge.  Maake (US 5,884,342) shows a toilet seat hinge with a water inlet pipe coupled to the hinge.  Wendt (US Pub. 2008/0313796) shows the general state of the art of a similarly shaped toilet seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/14/2021